Opinion of the Court
PeR CuRiam:
The issues in this case relate to the sufficiency of specifications to allege, respectively, perjury and subornation of perjury. The perjury specification alleges that having taken a lawful oath in a summary court-martial to testify truly, the accused did “willfully, corruptly, and contrary to such oath” testify to certain material matters “which he did not then believe to be true.” Each of the two subornation specifications alleges that the accused procured an airman to commit perjury by inducing him to take an oath in a summary court-martial that he would testify truly but in fact would “testify willfully, corruptly, and contrary to such oath” in regard to material matters which he “did not then believe to be true.” The legal sufficiency of the perjury specification was considered in United States v Chaney, 12 USCMA 378, 30 CMR 378. For the reasons set out there, we hold the specifications are legally sufficient.
The decision of the board of review is affirmed.